Fourth Court of Appeals
                               San Antonio, Texas
                                      May 26, 2016

                                   No. 04-16-00076-CV

                       IN THE INTEREST OF J.D.R., A CHILD,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-02916
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to May 31, 2016.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court